Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  September 25, 2018

The Court of Appeals hereby passes the following order:

A19A0210. THE STATE v. DAVID RAMSEY

      The appellant in this case failed to comply with the notice of docketing mailed
by this Court and with Court of Appeals Rule 23 (a), regarding the filing of an
enumeration of errors and brief within twenty days after the appeal was docketed. See
also Court of Appeals Rule 13.


      On September 11, 2018, this Court ordered the appellant to file an enumeration
of errors and a brief no later than September 21, 2018. As of the date of this order, the
appellant’s enumeration of errors and brief still have not been filed. Accordingly, this
appeal is deemed abandoned and is hereby ordered DISMISSED. Court of Appeals
Rules 7, 23 (a).

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          09/25/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.